Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 1/19/2021.  Claims 1-8, 10-12 & 15-21 have been amended.  Claims 14 have been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 1-13 & 15-21 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 & 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
EXAMINER’S NOTE: 
It is important to note that independent claims 1, 6, and 16 are replete with intended use recitations.  The claims do not require anything new in that the limitations are “for” (e.g., control device for remote control, a camera for, infrared sensor for etc.), performing steps that practically any computer/camera/controller can be configured to perform.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following language in the claims below are not clearly understood and hence render the claim(s) indefinite: 
As per claim 1: the claim recites “providing a machine operator and/or to a machine control” in line 3 and then goes on to recite “wherein providing to a machine operator” in line 14; it is unclear whether this latter machine operator is the same as the former machine operator and/or a different machine operator. Applicant is urged to clarify. 
Furthermore regarding claim 1: the claim recites “wherein the infrared image comprises one or more hotter portions that represent one or more people”, it is unclear how an image can comprise one or more hotter portions. Perhaps applicant intends that the image comprises one or more portions that are represented as being hotter—i.e., via different coloring—that represents one or more people. Clarification is required. 
As per claims 2- 5: they all depend from claim 1 and are therefore rejected for having the same deficiencies as those presented with respect to claim 1. 
As per claim 6: the claim recites the limitation of a “PMD sensor” without explaining and/or clarifying what a PMD sensor is and/or what the acronym PMD stands for.  As such the claims are rendered indefinite. 
As per claims 7- 13 & 15: they all depend from claim 1 and are therefore rejected for having the same deficiencies as those presented with respect to claim 6. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 16- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adam (DE102014218749A1) in view of Myslinski (US 9643722 B1).
As per claim 1, Adam discloses: a method of controlling a material transfer machine and/or a construction machine comprising a crane, comprising:
providing to a machine operator and/or to a machine control an image of a piece of working equipment and/or of an environment of the piece of working equipment, wherein the piece of working equipment comprises a lifting hook (see Adam at least fig. 1-2 “work machine [2], crane and/or sexcavator, in conjunction with drone [14] with camera [16]”),
 wherein the image comprises a camera image by a remote control aerial drone comprising imaging sensor (see Adam at least fig. 1-2 “drone [14] with camera [16] sending image to receiving device [22]”),
wherein the at least two imaging sensors comprise a camera for detecting the camera image (see Adam at least fig. 1-2 “drone [14] with camera [16] sending image to receiving device [22]”), and
wherein providing to a machine operator an image comprises displaying the image on a display unit for the machine operator (see Adam at least fig. 1-2 “drone [14] with camera [16] sending image to receiving device [22]”).  
Adam discloses the invention as detailed above. 
However, Adam does not appear to explicitly disclose the use of multiple imagine sensors and wherein at least one of the imaging sensors is an infrared imaging sensor for detecting infrared images, and wherein the infrared image comprises one or more hotter portions that represent one or more people and wherein the method further comprises forming the image by superposing, via an image processing module, the camera image with only the one or more hotter portions of the infrared image that represent the one or more people.   
Nevertheless, the use drones being equipped with multiple cameras (i.e., imaging and infrared) and/or different sensors and forming/displaying the camera image by superimposing the images detected by each sensor was well known in the art prior to the effective filing date of the given invention as is evident by the disclosure of Myslinski (see Myslinski at least fig. 19-22 and 25-26 “drone with different detection devices such as regular camera and infra-red camera in order to see an obscured person, transmitting live information collected by the cameras  to viewer/user/operator and content to be displayed to user in split-screen, picture in picture or any other format”).
One of ordinary skill in the art would have been motivated, prior to the effective filling date of the given invention, to combine Myslinki’s multiple sensor equipped drone with those of Adam’s in order to form a more user-friendly, safe, and overall dynamic system (i.e., by allowing for the gathering of information from various sensors to help operate the machine. 
Motivation for combining Adam with Myslinki not only comes from knowledge well known in the art but also from Myslinki (see at least Abstract & col. 20 lines 6- 63).  
Both Adam and Myslinki disclose claim 2: further comprising: controlling a position of the remote control aerial drone based a material transfer machine position, a construction machine position, and/or a position of the piece of working equipment such that the remote control aerial drone automatically follows movements of the material transfer machine, the construction machine, and/or the piece of working equipment, and wherein the controlling comprises maintaining a desired position of the remote control aerial drone relative to the material transfer machine and/or relative to the construction machine and/or relative to the piece of working equipment during movements of the material transfer machine, the construction machine, and/or the piece of working equipment (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information”).
	Motivation for combing Adam and Myslinki, in the instant claim, is the same as that in claim 1 above.   
Both Adam and Myslinki disclose claim 3: wherein the position of the remote control aerial drone relative to the piece of working equipment is automatically determined continuously or cyclically by a position determination device, and wherein the position of the remote control aerial drone relative to the piece of working equipment is controlled by a position control apparatus based a signal of the position determination device such that a relative position between the remote control aerial drone and the piece of working equipment remains at least approximately constant (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information”).
	Motivation for combing Adam and Myslinki, in the instant claim, is the same as that in claim 1 above.  
Both Adam and Myslinki disclose claim 4: further comprising: autonomously remote controlling the remote control aerial drone such that different desired positions of the remote control aerial drone relative to the material transfer machine and/or relative to the construction machine and/or relative to the piece of working equipment are flown to by the remote control aerial drone (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information”).
	Motivation for combing Adam and Myslinki, in the instant claim, is the same as that in claim 1 above.
 Both Adam and Myslinki disclose claim 5: further comprising: controlling the at least two imaging sensors relative to a body of the remote control aerial drone and/or relative to a focal length of the at least two imaging sensors based in on a material transfer machine position, a construction machine position, and/or a position of the piece of working equipment such that a viewing axis and/or a focus of the at least two imaging sensors automatically follows movements of the piece of working equipment during position changes of the remote control aerial drone relative to the material transfer machine and/or relative to the construction machine and/or relative to the piece of working equipment (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information”).
	Motivation for combing Adam and Myslinki, in the instant claim, is the same as that in claim 1 above.  
Both Adam and Myslinki disclose claim 16: A system  for controlling a material transfer machine and/or a construction machine comprising: a tower crane comprising a tower, a boom, a trolley, a hoist rope, and a lifting hook, wherein the tower supports the boom, wherein the trolly is travelable along the boom, and wherein the hoist rope runs down from the trolley and is connected to the lifting hook; an aerial drone comprising a first imaging sensor and a second imaging sensor; a position determination apparatus comprising transceivers attached to the tower, the boom, the trolley, and the lifting hook, wherein a position of the aerial drone relative to the lifting hook is automatically determinable via the position determination apparatus from signal flight times and/or signal strengths between the transceivers and a transceiver on the aerial drone, wherein movements of the lifting hook are automatically followable by the aerial drone based on the position of the aerial drone relative to the lifting hook determined by the position determination apparatus, and wherein a viewing axis and a focal length of the first imaging sensor and/or the second imaging sensor relative to a body of the aerial drone are automatically adjustable based on the position of the aerial drone relative to the lifting hook determined by the position determination apparatus such that the movements of the lifting hook are automatically followable by the aerial drone; a remote control device for remote control of the aerial drone; and a crane operator display unit for displaying an image comprising a first image superposed with a second image to a crane operator station and/or to a remote control station and/or to a mobile operating unit for controlling the tower crane (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information and displaying of information in various formats”). 
Motivation for combing Adam and Myslinki, in the instant claim, is the same as that in claim 1 above.  
Both Adam and Myslinki disclose claim 17: wherein the remote control device comprises a position control apparatus, wherein  the aerial drone is controllable via the position control apparatus based on at least one of a material transfer machine position, a construction machine position, a lifting hook position, and (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information and displaying of information in various formats”). 
Motivation for combing Adam and Myslinki, in the instant claim, is the same as that in claim 1 above.  
Both Adam and Myslinki disclose claim 18: wherein the remote control device comprises an autonomous control module for autonomous control of the aerial drone such that different desired positions of the aerial drone relative to the material transfer machine and/or relative to the construction machine and/or relative to the lifting hook and/or relative to the piece of working equipment are flyable to by the aerial drone (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information and displaying of information in various formats”). 
Motivation for combing Adam and Myslinki, in the instant claim, is the same as that in claim 1 above.  
Both Adam and Myslinki disclose claim 17: wherein the first imaging sensor comprises a camera and the second imaging sensor comprises an infrared sensor (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine” and See Myslinki at least fig. 19-22 and 25-26 “drone with regular camera and infra-red camera”). 
Motivation for combing Adam and Myslinki, in the instant claim, is the same as that in claim 1 above.  

Both Adam and Myslinki disclose claim 20: wherein the first image is a camera image and the second image is an infrared image (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine” and See Myslinki at least fig. 19-22 and 25-26 “drone with regular camera and infra-red camera”). 
Motivation for combing Adam and Myslinki, in the instant claim, is the same as that in claim 1 above.  
Both Adam and Myslinki disclose claim 21: of claim 16, wherein the first imaging sensor comprises a camera and the second imaging sensor comprises an infrared sensor, and wherein the first image is a camera image and the second image is an infrared image (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine” and See Myslinki at least fig. 19-22 and 25-26 “drone with regular camera and infra-red camera”). 
Motivation for combing Adam and Myslinki, in the instant claim, is the same as that in claim 1 above.  
Claims 6- 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adam and Myslinki and further in view of Rothenberger (US 2012/0140202 A1).
As per claim 6, both Adam and Myslinki disclose: a material transfer machine and/or a construction machine comprising: a crane comprising a movable piece of working equipment comprising a lifting hook; and an imaging sensor for detecting an image of the moveable piece of working equipment and/or of an environment of the moveable piece of working equipment, 3 of 16Application No.: 16/129,343Attorney Docket No.: LRNZNZ03300 wherein the image comprises a camera image and an infrared image of the moveable piece of working equipment and/or of the environment of the moveable piece of working equipment; wherein a remote control aerial drone comprises the imaging sensor, and wherein a machine control and/or a machine operator display unit comprise an image receiver for receiving the image from the imaging sensor; wherein the imaging sensor comprises at least two different imaging sensors comprising a camera for detecting the camera image and an infrared sensor for detecting the infrared image, wherein the camera image and the infrared image are superposable by an image processing module to form a common image comprising the camera image and the infrared image, and wherein the common image is displayable on the machine operator display unit and/or transmittable to the machine control (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information and displaying of information in various formats”). 
However, neither Adam nor Myslinki appear to explicitly disclose the use of a PMD sensor and  wherein the movable piece of working equipment and the environment of the moveable piece of working equipment are illuminatable with light pulses from the PMD sensor, wherein a flight time of the light pulses is measurable by the PMD sensor, wherein a distance to the movable piece of working equipment and a distance to the environment of the moveable piece of working equipment are determinable based on the flight time of the light pulses, wherein the distance to the movable piece of working equipment and the distance to the environment of the moveable piece of working equipment are displayable as different colors of the movable piece of working equipment and the environment of the moveable piece of working equipment.  
Nevertheless, the use of a PMD sensors in determining and measuring distance and monitoring a 3D space was well known in the art, prior to the effective filing date of the given invention,  as is evident by the disclosure of Rothenberger (see Rothenberger at least fig. 2-7b and par. 29 & 42 “distance measuring using 3D or depth-resolving cameras with the principle of photo-mixing detector”). 
Motivation for combining Rothenberger with Adam and Myslinki is well known in the art. 
Adam, Myslinki and Rothenberger disclose claim 7:  wherein a position control apparatus has an automatic follow control module for controlling the remote control aerial drone based on a material transfer machine position, a construction machine position, and/or [[on]] a position of the moveable piece of working equipment such that the remote control aerial drone automatically follows movements of the material transfer machine, the construction machine, and/or the moveable piece of working equipment and maintains a desired position of the remote control aerial drone relative to the material transfer machine and/or relative to the construction 4 of 16Application No.: 16/129,343Attorney Docket No.: LRNZNZ03300 machine and/or relative to the moveable piece of working equipment during movements of the material transfer machine, the construction machine, and/or the moveable piece of working equipment (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information”).  
	Motivation for combing Adam, Myslinki, and Rothenberger in the instant claim, is the same as that in claim 6 above.  
Adam, Myslinki and Rothenberger disclose claim 8:  wherein a position control apparatus has an autonomous control module for autonomous remote control of the remote control aerial drone such that different desired positions relative to the material transfer machine and/or relative to the construction machine and/or relative to the moveable piece of working equipment are flyable to by the remote control aerial drone (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information”).  
	Motivation for combing Adam, Myslinki, and Rothenberger in the instant claim, is the same as that in claim 6 above.  
Adam, Myslinki and Rothenberger disclose claim 9:   wherein a position control apparatus has a voice recognition device for inputting control commands by voice and/or has a gesture recognition device comprising a camera having a downstream image evaluation device for inputting control commands by gestures (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 2, 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information and UI for hand-waving, body-motion captures etc.”).  
	Motivation for combing Adam, Myslinki, and Rothenberger in the instant claim, is the same as that in claim 6 above.  
Adam, Myslinki and Rothenberger disclose claim 10:  further comprising a position determination device, wherein a position of the remote control aerial drone relative to the material transfer machine, relative to a machine element of the material transfer machine, relative to the construction machine, relative to a piece of working equipment of the construction machine, and/or relative to the moveable piece of working equipment is automatically determinable via the position determination device, and further comprising  a position control apparatus, wherein the remote control aerial drone is controllable based on the position of the remote control aerial drone automatically determined by the position determination device (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information and intended suspect/target”).  
	Motivation for combing Adam, Myslinki, and Rothenberger in the instant claim, is the same as that in claim 6 above.  
Adam, Myslinki and Rothenberger disclose claim 11:   wherein the remote control aerial drone has a GPS unit for an absolute position determination of the remote control aerial drone, and wherein the remote control aerial drone is controllable via the position control apparatus based on absolute position data of the remote control aerial drone and on absolute position data of the material transfer machine and/or the construction machine and/or the moveable piece of working equipment (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone utilizing GPS and other positional information”).  
	Motivation for combing Adam, Myslinki, and Rothenberger in the instant claim, is the same as that in claim 6 above.  
Adam, Myslinki and Rothenberger disclose claim 12: wherein the position determination device comprises a signal location apparatus for locating a signal output by the remote control aerial drone, wherein the signal location apparatus comprises: transceivers attached to the material transfer machine and/or the construction machine and spaced apart from one another for communicating with a transceiver on the remote control aerial drone, and an evaluation device for evaluating transmitted signals between the transceivers attached to the material transfer machine and/or the construction machine and the transceiver on the remote control aerial drone with respect to predetermined signal properties comprising a signal time of flight and/or a signal strength of the transmitted signals, and for determining the position of the remote control aerial drone from the signal properties (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone utilizing GPS and other positional information”).  
	Motivation for combing Adam, Myslinki, and Rothenberger in the instant claim, is the same as that in claim 6 above.  
Adam, Myslinki and Rothenberger disclose claim 13: wherein the imaging sensor further comprises a radar sensor and/or a photonic mixing device and/or a time of flight sensor (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Rothenberger at least fig. 2-7b and par. 29 & 42 “distance measuring using 3D or depth-resolving cameras with the principle of photo-mixing detector”).  
	Motivation for combing Adam, Myslinki, and Rothenberger in the instant claim, is the same as that in claim 6 above.  
Adam, Myslinki and Rothenberger disclose claim 15: wherein a 3D image is providable by the imaging sensor; and/or wherein a 3D image is displayable on the machine operator display unit (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Rothenberger at least fig. 2-7b and par. 29 & 42 “distance measuring using 3D or depth-resolving cameras with the principle of photo-mixing detector”).  
	Motivation for combing Adam, Myslinki, and Rothenberger in the instant claim, is the same as that in claim 6 above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached from 9:00am-9:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663


	
	/MACEEH ANWARI/               Primary Examiner, Art Unit 3663